United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE NAVY, PACIFIC
)
FLEET SHIPYARDS, Bremerton, WA, Employer )
__________________________________________ )
D.W., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0840
Issued: August 19, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On February 28, 2020 appellant filed a timely appeal from a February 26, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s wage-loss compensation to zero,
pursuant to 5 U.S.C. § 8113(b), effective March 1, 2020, for failure to cooperate with the early
stages of vocational rehabilitation.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 2, 2014 appellant, then a 50-year-old wastewater treatment plant operator, filed a
traumatic injury claim (Form CA-1), alleging that on June 24, 2014 he sustained injury to his left
shoulder and elbow when he fell on a bicycle on wet pavement, while in the performance of duty.
OWCP accepted the claim for sprain of the left shoulder and upper arm, and abrasion or
friction burn of the left elbow, forearm, and wrist. It initially paid appellant wage-loss
compensation on the supplemental rolls as of November 16, 2014. OWCP paid him wage-loss
compensation on the periodic rolls as of August 21, 2016.
In a letter dated March 12, 2018, OWCP requested that appellant’s treating physician
provide an updated report regarding appellant’s accepted conditions and his medical status as it
relates to his ability return to work.
In a May 14, 2018 report, Dr. Azadeh Farokhi, Board-certified in occupational medicine,
noted that he was unclear as to the accepted conditions, but it appeared that appellant’s claim was
accepted for a left shoulder sprain. He assumed, however, that the rotator cuff degeneration/
dissection and SLAP lesion also were accepted as part of the claim. Dr. Farokhi advised that
surgery was not performed as the condition was “deemed irreparable.” He opined that appellant
was at maximum medical improvement (MMI), fixed and stable, and no further treatment was
warranted. Dr. Farokhi recommended a functional capacity evaluation (FCE) to determine if
appellant was capable of some type of employment.
A July 11, 2018 FCE indicated that appellant was capable of full-time, light-to-medium
level employment with restrictions. Appellant was specifically restricted from using his left arm
to work above his shoulders.
On August 15, 2018 OWCP referred appellant to vocational rehabilitation to assist with his
return to gainful employment, based on Dr. Farokhi’s findings and the FCE.
In a September 20, 2018 Form OWCP-5c work capacity evaluation, Dr. Farokhi noted that
his restrictions were consistent with the FCE.
In a November 26, 2018 report, the rehabilitation counselor related that the employer had
not identified available modified employment consistent with the restrictions in the July 11, 2018
FCE, with which, appellant’s physician concurred. The counselor noted that appellant was capable
of full-time, light-to-medium level employment.
In an April 4, 2019 report, Dr. Farokhi opined that appellant was at MMI and no further
treatment was warranted. In a separate report also dated April 4, 2019, he noted that appellant had
ongoing left shoulder pain, decreased motion of the shoulder in all directions, and good grip
strength. Dr. Farokhi concluded that appellant was able to return to modified duty, full time, per
the FCE.
In a June 6, 2019 report, the vocational rehabilitation counselor noted that a 12-month
training program was developed for appellant targeting the vocational goals of production
coordinator and assistant construction superintendent. She noted that she had contacted appellant
2

and he was “ready and eager to begin and would register for the courses.” The vocational
rehabilitation counselor also noted that she followed up with appellant on May 24, 2019 and
appellant was prepared to begin his computer classes. In a June 6, 2019 report, she indicated that
appellant was very excited to begin the plan and “felt that it was not only consistent with his
background skills, and knowledge, but targeting exactly the type of work he wanted. Appellant
was doing very well in his computer class and was, in fact, helping other students.” The vocational
rehabilitation counselor noted that search was conducted regarding a production coordinator/
production clerk/order clerk and whether there were sufficient job numbers in King County. She
noted that the American Society of Professional Estimators certificate program in construction
management was chosen as it was the most cost effective program available. The vocational
rehabilitation counselor also noted a targeted start date of June 24, 2019, and indicated that she
would maintain contact with appellant regarding completion of testing and plan approval/
implementation.
In a June 27, 2019 e-mail, the vocational rehabilitation counselor noted that a training
program was submitted for one year of training, compromised of six months of computer training
at Goodwill, and that appellant had already completed one course and another would be completed
in a month. She noted only one additional class was needed and would be completed in a month.
The vocational rehabilitation counselor indicated that online training was eight months with a new
vender, the American Society of Professional Estimators. She noted the job goals were reasonably
available within appellant’s commuting area of King County and utilized appellant’s one and a
half years of experience as a supervisor. The vocational rehabilitation counselor advised that he
had a wage-earning potential of $28.81 per hour with the training and a wage-earning capacity of
99 percent of his date disability began wage of $29.20. She recommended approval of the
proposed training program.
In a letter dated June 28, 2019, OWCP advised appellant that a vocational training plan had
been approved for an online course of study with the American Society of Professional Estimators
for a certificate in construction practices. Appellant was advised that failure to adhere to the
training guidelines would be considered obstructing or impeding return to work and could
jeopardize his compensation benefits. A copy of the vocational training plan indicated that the
selected positions were assistant construction superintendent, DOT No. 869-367-010, and
production coordinator, DOT No. 221-167-018.
In an August 6, 2019 letter to appellant, OWCP provided a copy of the vocational training
plan and requested that he sign, date, and return it to OWCP.
In an August 15, 2018 note, the vocational rehabilitation counselor indicated that contact
with appellant was made via telephone and he indicated that he was eager to begin training on
September 9, 2019.
In an August 16, 2019 letter to appellant, OWCP provided a copy of the vocational
rehabilitation plan with the start date noted as September 9, 2019.
In e-mail correspondence dated August 20, 2019, the vocational rehabilitation counselor
confirmed that she had spoken to appellant the prior day, and he acknowledged that he had received

3

the vocational rehabilitation plan and had been advised to sign it.
rehabilitation plan and award on September 1, 2019.

Appellant signed the

In an October 10, 2019 plan monitoring report, the vocational rehabilitation counselor
indicated that appellant had experienced computer problems, and he had been unable to start the
program until September 15, 2019. She also related that she had spoken with appellant on
October 10, 2019 and that he indicated that he was on schedule to complete his construction
estimating class.
In an October 29, 2019 memorandum of telephone call, the vocational rehabilitation
counselor indicated that appellant was not able to participate in training due to “nonwork-related
conditions, including hospitalization.” She indicated that appellant was very upset about his
situation and that she had requested that he submit medical evidence to OWCP regarding his recent
hospitalization.
In an October 29, 2019 report, the vocational rehabilitation counselor indicated that on
October 20, 2019, appellant informed her that he was unable to participate in vocational
rehabilitation because he had been hospitalized for two days due to “heart issues.” She noted that
she spoke to appellant on October 21, 2019, that he had been discharged from the hospital and
prescribed medications, that additional appointments were scheduled, and that “it is not clear the
extent of his condition.” The vocational rehabilitation counselor also noted that appellant left her
a voice mail message on October 28, 2019, indicating that he was exploring medical disability.
She noted that she spoke with appellant on October 29, 2019, and he indicated that he was unable
to participate in the vocational training program due to his medical condition. The vocational
rehabilitation counselor indicated that she explained to appellant that medical information was
needed to support his inability to participate in vocational rehabilitation, otherwise his failure to
participate would be seen as noncompliance. She also noted that she followed up by “directing
e-mail correspondence to the worker providing him with instructions on how to submit the medical
information by either [ECOMP] or regular mail.”
In a November 1, 2019 e-mail, D.S., OWCP’s vocational rehabilitation specialist, noted
that the vocational rehabilitation counselor submitted an OWCP Form 44 dated October 29, 2019,
which indicated that appellant had stopped participating in the approved training program due to
alleged nonwork-related conditions. The vocational rehabilitation specialist noted that there was
no medical evidence submitted and that despite appellant “being upset about this turn of events,
the fact remains there is no evidence to support [appellant’s] statements.” D.S. advised that
appellant was noncompliant and recommended a proposed sanction.
In a November 7, 2019 letter, OWCP advised appellant that the vocational rehabilitation
counselor indicated that appellant was unwilling or unable to participate in vocational
rehabilitation and training during the week of October 14, 2019, because appellant believed that
he was too severely disabled to work. However, it noted that Dr. Farokhi provided reports dated
May 14, 2018, and April 4, 2019, advising that appellant was only partially disabled and able to
perform gainful employment. OWCP explained that pursuant to 5 U.S.C. § 8113(b), if an
individual without good cause fails to apply for and undergo vocational rehabilitation when so
directed, and OWCP finds that in the absence of the failure the individual’s wage-earning capacity
would probably have substantially increased, it may reduce prospectively the compensation based

4

on what probably would have been the individual’s wage-earning capacity had they not failed to
apply for and undergo vocational rehabilitation. OWCP further advised appellant: “Also, [s]ection
10.519 of Title 20 of the Code of Federal Regulations provides that if an individual without good
cause fails or refuses to participate in the essential preparatory efforts as described above, OWCP
will assume, in the absence of evidence to the contrary, that the vocational rehabilitation effort
would have resulted in a return to work with no loss of wage-earning capacity, and compensation
will be reduced accordingly. In effect, this will result in a reduction of compensation to zero.” It
afforded appellant 30 days to contact the vocational rehabilitation counselor to make a good faith
effort to participate in the rehabilitation effort or to provide good reasons for noncompliance.
In a November 12, 2019 report, the vocational rehabilitation counselor noted that routine
contact had been made with appellant on October 29, 2019. She noted that she informed appellant
that they had not received any medical documentation regarding his continued ability to participate
in vocational rehabilitation and that she sent him e-mail correspondence requesting that he provide
medical documentation regarding his inability to participate in training directly to OWCP via
ECOMP or regular mail, and provided him with directions and addresses for both. The vocational
rehabilitation counselor noted that on November 6, 2019 appellant left a voicemail message
indicating that he was pursuing possible retirement and would call when he had “more answers.”
In a November 26, 2019 memorandum of telephone call, appellant notified OWCP that he
had stopped attending his training classes. He explained that he was waiting for retirement
paperwork from his employer and disability benefits paperwork from the Social Security
Administration (SSA).
In a December 9, 2019 memorandum of telephone call, appellant notified OWCP that he
had confirmed his retirement disability and he was “done with OWCP.” OWCP noted that it would
review the file and any incoming documentation prior to issuing a final decision.
The vocational rehabilitation counselor submitted a December 19, 2019 report indicating
that appellant ceased participation in his approved training program on October 14, 2019, due to
alleged medical issues. She also related that appellant’s file was closed.
By decision dated February 26, 2020, OWCP reduced appellant’s compensation to zero,
effective March 1, 2020, based upon its finding that he had failed to cooperate during the early
stages of vocational rehabilitation. It noted that appellant did not submit any medical evidence to
support his lack of participation due to nonwork-related medical conditions, and he had not shown
good cause for not complying. OWCP noted that appellant had not responded to its November 7,
2019 letter or submit any medical evidence and that he contacted OWCP by telephone on
November 26 and December 9, 2019, and indicated that he would no longer participate in the
rehabilitation effort because he was electing retirement with OPM and SSA. It explained that the
failure to undergo the essential preparatory effort of vocational rehabilitation did not permit it to
determine what would have been appellant’s wage-earning capacity had he undergone the testing,
training, and rehabilitation effort. OWCP determined, under the provisions of Section 10.519 of
the regulations, that in the absence of evidence to the contrary, the vocational rehabilitation effort
would have resulted in appellant’s return to work at the same or higher wages than the position he
held when injured. It explained that because he had failed to undergo the early stages of vocational
testing, it assumed that he either would have returned to his date-of-injury position or would have

5

earned higher wages. OWCP advised that the reduction in benefits would continue until appellant
either underwent vocational rehabilitation or showed good cause for not complying.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened before it may terminate or modify compensation benefits.2 Section 8104(a) of FECA
provides that OWCP may direct a permanently disabled employee to undergo vocational
rehabilitation.3
Section 8113(b) of FECA provides that if an individual, without good cause, fails to apply
for and undergo vocational rehabilitation when so directed under section 8104 of FECA, then
OWCP, “after finding that in the absence of the failure the wage-earning capacity of the individual
would probably have substantially increased, may reduce prospectively the monetary
compensation of the individual in accordance with what would probably have been his [or her]
wage-earning capacity in the absence of the failure,” until the individual in good faith complies
with the direction of OWCP.4
OWCP regulations, at 20 C.F.R. § 10.519, provide in pertinent part:
“If an employee without good cause fails or refuses to apply for, undergo,
participate in, or continue to participate in a vocational rehabilitation effort when
so directed, OWCP will act as follows -(a) Where a suitable job has been identified, OWCP will reduce the
employee’s future monetary compensation based on the amount which
would likely have been his or her wage-earning capacity had he or she
undergone vocational rehabilitation. OWCP will determine this amount in
accordance with the job identified through the vocational rehabilitation
planning process, which includes meetings with the OWCP nurse and the
employer. The reduction will remain in effect until such time as the
employee acts in good faith to comply with the direction of OWCP.
(b) Where a suitable job has not been identified, because the failure or
refusal occurred in the early, but necessary stages of a vocational
rehabilitation effort (that is, meetings with OWCP nurse, interviews,
testing, counseling, [FCE], and work evaluations) OWCP cannot determine
what would have been the employee’s wage-earning capacity.
(c) Under the circumstances identified in paragraph (b) of this section, in
the absence of evidence to the contrary, OWCP will assume that the
vocational rehabilitation effort would have resulted in a return to work with
2

See E.W., Docket No. 19-0963 (issued January 2, 2020); Betty F. Wade, 37 ECAB 556, 565 (1986).

3

5 U.S.C. § 8104(a).

4

Id. at § 8113(b).

6

no loss of wage-earning capacity, and OWCP will reduce the employee’s
monetary compensation accordingly (that is, to zero). This reduction will
remain in effect until such time as the employee acts in good faith to comply
with the direction of OWCP.”5
ANALYSIS
The Board finds that OWCP improperly reduced appellant’s wage-loss compensation to
zero pursuant to 5 U.S.C. § 8113(b), effective March 1, 2020, for failure to cooperate with the
early stages of vocational rehabilitation.
The facts of this case establish that the vocational rehabilitation specialist had identified
the positions of assistant construction superintendent and production coordinator as appellant’s
vocational goal and she had identified appellant’s potential earnings in this position. OWCP had
confirmed and related this information to him. Appellant had also signed a vocational
rehabilitation plan on September 1, 2019, and had commenced classes and was on schedule with
his construction estimating class. He subsequently discontinued participation in the vocational
rehabilitation plan based on alleged nonwork-related medical issues.
If the individual fails or refuses to continue to participate in a vocational rehabilitation
effort after a suitable position has been identified, future monetary compensation will be reduced
based on the potential earnings of the identified position, as this would likely have been the
individual’s wage-earning capacity had he or she undergone vocational rehabilitation.6
In this case, suitable positions had been identified and a vocational rehabilitation plan had
been developed and commenced by appellant, but not completed. Therefore, pursuant to 20 C.F.R.
§ 10.519(a), OWCP was to reduce appellant’s future monetary compensation based on the amount
which would likely have been his wage-earning capacity had he undergone vocational
rehabilitation. However, it improperly reduced his wage-loss compensation to zero.
CONCLUSION
The Board finds that OWCP improperly reduced appellant’s wage-loss compensation to
zero, pursuant to 5 U.S.C. § 8113(b), effective March 1, 2020, for failure to cooperate with the
early stages of vocational rehabilitation.

5

20 C.F.R. § 10.519; see R.H., 58 ECAB 654 (2007).

6

Id.

7

ORDER
IT IS HEREBY ORDERED THAT the February 26, 2020 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: August 19, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

8

